DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s communication filed on Jan. 19, 2021 in which claims 1, 2, 8, 9, 11, 12, 18 and 19 are amended. Claims 6-7 and 16-17 are cancelled. Thus, claims 1-5, 8-15 and 18-20 are pending in the application. Examiner would like to note again that there are no attorneys of record on file. Hence, the examiner was not able to conduct the first action interview because the contact information about the attorneys is not available. The applicant is requested to file the power of attorney papers before they file the response to this office action. 

Claim Rejections - 35 USC § 101
2.	 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES),
The claim 1 recites a series of steps, e.g., receiving, via the GUI at the visualization system, a first near-field signal from the first contactless component corresponding to the payment device, the first near-field signal including identification data for the payment device, and the visualization system including a first processor and a first memory; determining, using the first processor and the first memory, one or more first data layer parameters from first deterministic and probabilistic data for the transactions that include the identification data for the payment device, the one or more first data layer parameters including transaction dates, transaction market regions, transaction products, and transaction costs, displaying, within the GUI, the one or more first data layer parameters;  receiving, via the GUI, a second near-field signal from a second contactless component corresponding to a physical object, the second near-field signal including identification data for the physical object; determining, based on identification data for the payment device and the identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more parameters corresponding to both the payment device and the physical object; and refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data, the portion of the displayed payment network account data corresponding to the one or more second data layer parameters corresponding to both the payment device and the physical object and including a merchant category, a channel, and cross border data for the transactions; refining the displayed first data layer parameters to display one or more visualizations of at least a portion of the displayed payment network account data, the portion of the displayed payment network account data corresponding to both the first data layer parameters and the second data layer parameters. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim also recites the Graphical user interface (GUI), visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal which do not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the GUI, visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the GUI, visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal to be generic computer elements (see Fig. 1, [0021-0024], [0031]). The graphical user interface (GUI) is broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the GUI, visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the GUI, visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 11 and hence the claim 11 is rejected on similar grounds as claim 1.
Dependent claims 2-5, 8-10, 12-15 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2 and 12, the steps “wherein the first near-field signal is received at a first hotspot of the visualization system and the second near-field signal is received at a second hotspot of the visualization system” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claims 3 and 13, the steps, “wherein the first contactless component and the second contactless component include an RFID tag”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claims 4 and 14, the steps, “wherein displaying payment network account data for transactions using the payment device includes analyzing deterministic and probabilistic data corresponding to the received identification data for the payment device” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
	In claims 5 and 15, the steps, “wherein refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data includes analyzing deterministic and probabilistic data corresponding to both the received identification data for the payment device and the received identification data for the physical object”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 8 and 18, the steps, “wherein refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data includes receiving a selection of one or more first data layer parameters and one or more second data layer parameters”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 9 and 19, the steps, “wherein displaying the first data layer parameters and the second data layer parameters includes displaying the first data layer parameters and the second data layer parameters on a media wall that partially encompasses a table, the table configured to receive the identification data for the payment device and the identification data for the physical object” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claims 10 and 20, the steps, “wherein the media wall encompasses the table by at least 300 degrees” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
			Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrangelo, et. al, U.S. Patent Application Publication Number 2011/0155800 A1 in view of Dobson, et. al, U.S. Patent Application Publication Number 2017/0140385 A1 and in further view of Mullen, et. al, U.S. Patent Application Publication Number 2012/0286928 A1.

Regarding Claim 1,     
Mastrangelo teaches,
receiving a first near-field signal from the first contactless component corresponding to the payment device, the first near-field signal including identification data for the payment device (See at least [0046], “The contactless card transaction device 106 can transmit 206A to the local transaction processing system 112 a signal corresponding to the payment option such as a transaction type identifier or other information, and the local transaction processing system 112 can process the signal to activate 206 suitable functionality associated with the contactless card transaction device 106 and initiate 208A at least one transaction processing application to facilitate polling for a particular type of transaction card or a contactless card, such as 125, via the contactless card transaction device 106”); 
displaying the one or more first data layer parameters (See at least [0023-0024], [0030], [0034-0035], [0039]) ; 
However, Mastrangelo does not explicitly teach,
the GUI at the visualization system;	
the visualization system including a first processor and a first memory;
determining, using the first processor and the first memory, one or more first data layer parameters from first deterministic and probabilistic data for the transactions that include the identification data for the payment device, the one or more first data layer parameters including transaction dates, transaction market regions, transaction products, and transaction costs;
receiving, via the GUI, a second near-field signal from a second contactless component corresponding to a physical object, the second signal including identification data for the physical object; 
determining, based on identification data for the payment device and the identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more second data layer parameters corresponding to both the payment device and the physical object and including a merchant category, a channel, and cross border data for the transactions;
refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data, the portion of the displayed payment network account data corresponding to the one or more parameters; 
Dobson, however, teaches,
determining, using the first processor and the first memory, one or more first data layer parameters from first deterministic and probabilistic data for the transactions that include the identification data for the payment device, the one or more first data layer parameters including transaction dates, transaction market regions, transaction products, and transaction costs (See at least [0024-0025], “The additional transaction data may include, for example, a transaction time and/or date, transaction amount, geographic location, consumer data (e.g., name, shipping address, billing address, e-mail address, phone number, etc.), merchant data (e.g., name, identifier, street address, industry, category code, etc.), product data (e.g., identifier, name, amount, size, quantity, color, description, etc.), point of sale data (e.g., identifier, media access control address, internet protocol address, registration number, geographic location, etc.), offer data (e.g., identifier, name, description, amount, type, expiration date, quantity, etc.), loyalty data (e.g., identifier, type, level, value, etc.), reward data (e.g., identifier, value, cost, etc.), etc.”) ;
a merchant category, a channel, and cross border data for the transactions (See at least [0081], [0098], “the payment transaction may be a cross border transaction. In one embodiment, the transaction data may include at least one of: geographic location, transaction time and/or date, merchant category code, merchant identification number, merchant data, product data, loyalty data, reward data, and offer data”);
Both Mastrangelo and Dobson are in the same technical field of contactless financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mastrangelo to incorporate the disclosure of Dobson. The motivation for modifying the disclosure of Mastrangelo would have been to further refine the visualization based on the new deterministic and probabilistic information that is related to the additional physical object and the selected parameters. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Mastrangelo and Dobson do not explicitly teach,
the GUI at the visualization system;	
the visualization system including a first processor and a first memory;
receiving, via the GUI, a second near-field signal from a second contactless component corresponding to a physical object, the second signal including identification data for the physical object; 
determining, based on identification data for the payment device and the identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more second data layer parameters corresponding to both the payment device and the physical object;
refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data, the portion of the displayed payment network account data corresponding to the one or more parameters; 
Mullen, however, teaches,
the GUI at the visualization system (See at least Fig. 7, [0062], [0077], [0081]);
the visualization system including a first processor and a first memory (See at least Fig. 7, [0077], [0081]);
receiving, via the GUI, a second near-field signal from a second contactless component corresponding to a physical object, the second signal including identification data for the physical object (See at least [0034], [0054], [0062], [0071]); 
determining, based on identification data for the payment device and the identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more second data layer parameters corresponding to both the payment device and the physical object (See at least [0045], [0059], [0071], [0080], “Physical card (e.g., payment card) information (e.g., track 1, track 2, and/or track 3 magnetic stripe data) may be.. associated with the physical payment card”); 
refining the displayed first data layer parameters to display one or more visualizations of at least a portion of the displayed payment network account data, the portion of the displayed payment network account data corresponding to both the first data layer parameters and the second data layer parameters (See at least [0038], [0044], [0052], Display 154); 
 Mastrangelo, Dobson and Mullen are in the same technical field of contactless financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mastrangelo and Dobson to incorporate the disclosure of Mullen. The motivation for modifying the disclosure of Mastrangelo would have been to intelligently visualize transaction data corresponding to a physical item as illustrated by Mullen. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
Mastrangelo teaches,
wherein the first signal is received at a first hotspot of a table and the second signal is received at a second hotspot of the table (See at least [0024], [0046], [0048]).
Regarding Claim 3,     
The combination of Mastrangelo, Dobson and Mullen teaches the method of claim 1,
In addition, Mullen teaches,
the first contactless component and the second contactless component include an RFID tag (See at least [0013], [0042]).
Regarding Claim 4,     
The combination of Mastrangelo, Dobson and Mullen teaches the method of claim 3,
In addition, Mullen teaches,
wherein displaying payment network account data for transactions using the payment device includes analyzing deterministic and probabilistic data corresponding to the received identification data for the payment device (See at least [0045], [0067], [0071]).
Regarding Claim 5,     
The combination of Mastrangelo, Dobson and Mullen teaches the method of claim 4,
In addition, Mullen teaches,
wherein refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data includes analyzing deterministic and probabilistic data corresponding to both the received identification data for the payment device and the received identification data for the physical object (See at least [0038], [0044-0045], [0052], [0067], [0071]);
Regarding Claim 8,     
The combination of Mastrangelo, Dobson and Mullen teaches the method of claim 5,
In addition, Mullen teaches,
wherein refining the displayed payment network account data to display one or more visualizations of at least a portion of the displayed payment network account data includes receiving a selection of one or more first data layer parameters and one or more second data layer parameters (See at least [0034], [0038], [0052], [0054], [0064], [0071]);
Regarding Claims 11-18,   
Claims 11-15 and 18 are substantially similar to the claims 1-5 and 8 respectively, and hence rejected on similar grounds. 
5.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrangelo in view of Dobson in view of Mullen and in further view of Chow, U.S. Patent Application Publication Number 2014/0229387 A1. 
Regarding Claim 9,     
The combination of Mastrangelo and Mullen teaches the method of claim 1,
However, Mastrangelo and Mullen combined do not teach,
wherein displaying the first data layer parameters and the second data layer parameters includes displaying includes displaying the first data layer parameters and the second data layer parameters on a media wall that partially encompasses a table, the table configured to receive the identification data for the payment device and the identification data for the physical object.
Chow, however, teaches,
wherein displaying the payment network account data for transactions using the payment device includes displaying the payment network account data on a media wall that partially encompasses a table, the table configured to receive the identification data for the payment device and the identification data for the physical object (See at least [0085]).
Mastrangelo, Dobson, Mullen and Chow are in the same technical field of contactless financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mastrangelo, Dobson and Mullen to incorporate the disclosure of Chow. The motivation for modifying the disclosure of Mastrangelo, Dobson and Mullen would have been to display and manipulate visualizations. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 10,     
The combination of Mastrangelo, Mullen and Chow teach the method of claim 9,
In addition, Chow teaches,
wherein the media wall encompasses the table by at least 300 degrees (See at least [0085], In [0085], Media wall encompasses the table. It would have been an obvious matter of design choice to define measurement of angle to be 300 degrees or more, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. Either choice would make no appreciable difference to the invention). 
Regarding Claims 19-20,   
Claims 19-20 are substantially similar to the claims 9-10 respectively, and hence rejected on similar grounds. 

Response to Arguments 
6.     Applicant's arguments filed dated 1/19/2021 have been fully considered but they are not persuasive due to the following reasons: 
7.     With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 7-8), Applicant states that “Amended claim 1 as a whole integrates the alleged judicial exception into a practical application of the exception in Step 2A Prong Two. Amended claim 1 integrates the exception into a practical application by applying, relying on, or using the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that amended claim 1 is more than a drafting effort designed to monopolize the judicial exception.”
          Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claims 1 and 11 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of the GUI, visualization system, a first near-field signal, a processor, a memory, a payment device, payment network and a second near-field signal to be generic computer elements (see Fig. 1, [0021-0024], [0031]). The graphical user interface (GUI) is broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. 
8.	Applicant's arguments regarding the rejection of claims 1-5, 8-15 and 18-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

                                        Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
    	Brendell, et. al. U.S. 2013/0048717 A1 – for disclosing contactless payments in a retail environment.
						Conclusion
10. 	     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693          

Feb. 17, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 17, 2021